CALOGERO, Chief Justice
Dissents from the Denial of the Writ Application:
I would grant the writ to examine what is clearly a close legal issue, that is, whether the trial judge has discretion to order open file discovery, and particularly whether the district court’s allowing it should be reversed in the absence of abuse of discretion. This court has said that a district court has discretion to order such discovery in State v. Nguyen, 98-1463 (La.6/19/98), 720 So.2d 1209, which was admittedly a summary disposition on a defendant’s writ application, wherein we held that the judge was within his discretion in ordering the open file discovery. The majority here gives short attention to that precedent, apparently unimpressed because it was not the consequence of a authored opinion following briefing and oral argument. It was nonetheless a judgment of this court on which the defendant here relies. Additionally, since this defendant is facing execution upon conviction and sentence, I would much prefer to resolve this legal issue after granting the w:it and assigning it for an opinion.